Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2, claim 15 in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the grounds that claims 14-17 are all in the same technical field.  This is not found persuasive because the limitations of Species 1-3 are mutually exclusive, thus a reference can read on one species but not the others. Therefore, this poses a serious burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 14 and 16-17 are withdrawn.

Specification
	The specification is objected to for the following reason.
	Paragraph [0037] establishes “A + C = 180˚.”  Paragraph [0037] also establishes “the minimum value of the angle A … is set to 145˚” and “the maximum value of the angle C is 45˚.”
It is not clear how the maximum value of the angle C can be 45˚ when the minimum value of the angle A is set to 145˚ and A + C = 180˚.
It appears that the specification should instead read: “the maximum value of the angle C is [[45˚]] 35˚.”
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2021/0216741, “Zhang”).

Regarding claim 1, Zhang anticipates A display device, comprising (Fig. 2, [0039]; display module 100 is a display device):
an array substrate having a display area and a non-display area at least partially surrounding the display area, wherein the non-display area comprises a step region, and a part of the display area is reused as a fingerprint recognition region (Fig. 2, [0039], [0043], [0052], [0061]; the cover plate 10, liquid crystal module 20 and backlight module 30 is an array substrate having a display area and a non-display area at least partially surrounding the display area, the portion where the layer 25 bonds with the film 61 is a step region, and portion of the cover plate 10 is reused as a region to recognize the fingerprint of the finger 01);
a flexible circuit board, wherein the flexible circuit board is bonded to the step region and is bent to a side of the array substrate facing away from a light-exiting direction of the display device (Fig. 2, [0039], [0043], [0052], [0061]; the film 61 is a flexible circuit board which is bonded to the portion where the layer 25 bonds with the film 61 which is a step region, and is bent to a side of the array substrate facing away from a light-exiting direction of the display module 100); 
the flexible circuit board comprises a bent portion facing towards a side surface of the array substrate (Fig. 2, [0039], [0043], [0052], [0061]; the film 61 has a bent portion facing towards a side surface of the array substrate); 
and the bent portion comprises a bent sub-portion, which is tilted towards the display area along the light-exiting direction of the display device (Fig. 2, [0039], [0043], [0052], [0061]; the bent portion of the film 61 has a bent sub-portion which is the portion of the film 61 that includes the light source 41 and the portion which is bent or tilted towards the display area along the light-exiting direction of the display module 100); 
and at least one light source arranged on the bent sub-portion of the flexible circuit board, wherein light emitted from the at least one light source is transmitted towards the fingerprint recognition region (Fig. 2, [0039], [0043], [0052], [0061]; the light source 41 is arranged on the bent sub-portion of the film 61, wherein light emitted from the light source 41 is transmitted towards the finger 01 and the fingerprint recognition region).

Regarding claim 3, Zhang anticipates the flexible circuit board further comprises:
a function portion bent to the side of the array substrate facing away from the light-exiting direction of the display device (Fig. 2, [0039]; a portion of the film 61 is a function portion bent to the side of the array substrate closest to the bottom in Fig. 2 which is facing away from the light-exiting direction of the display module 100), 
and a transition sub-portion located between the bent sub-portion and the function portion, wherein an angle B is formed between the transition sub-portion and the bent sub-portion, where B<180° (Fig. 2, [0039]; a portion of the film 61 is a transition sub-portion which is located between the bent sub-portion which includes the light source 41 and the transition sub-portion, where the angle formed between the transition sub-portion and the bent sub-portion is <180°).

Regarding claim 11, Zhang anticipates the display area and the step region are arranged along a first direction (Fig. 2, [0039], [0043], [0052], [0061]; the display area and the step region are arranged along a first direction), 
and wherein the at least one light source comprises a plurality of light sources arranged along a second direction (Fig. 2, [0039], [0043], [0052], [0061]; the light source 31 is arranged with the light source 41 along a second direction), 
and the second direction intersects with the first direction (Fig. 2, [0039], [0043], [0052], [0061]; the direction in which the light sources 31 and 41 are arranged intersects with the direction in which the display area and the step region are arranged).

Regarding claim 13, Zhang anticipates the at least one light source is arranged in a middle region of the bent sub-portion (Fig. 2, [0039], [0043], [0052], [0061]; the light source 41 which is arranged in a middle region of the bent sub-portion of the film 61).

Regarding claim 18, Zhang anticipates each of the at least one light source is a light-emitting diode (Fig. 2, [0039], [0043], [0052], [0061], [0068]; the light source 41 is an infrared light-emitting diode), 
and the at least one light source is provided on the bent sub-portion by a surface-mounting technology (Fig. 2, [0039], [0043], [0052], [0061], [0068]; the light source 41 which is provided on the bent sub-portion the film 61 by welding, which is a process used in surface mounting technology.  Examiner’s note: the claimed term: “is provided on the bent sub-portion by a surface-mounting technology” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of  Zhang, this claim limitation is therefore anticipated by Zhang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, above.

Regarding claim 2, Zhang discloses the claimed invention as applied to claim 1, above.
	Zhang discloses the flexible circuit board further comprises a bonding portion (Fig. 2, [0039], [0043], [0052], [0061]; the portion of the film 61 which is bonded to the layer 25 is a bonding portion), 
the flexible circuit board is bonded to the step region through the bonding portion, and the bonding portion is connected to the bent sub-portion (Fig. 2, [0039], [0043], [0052], [0061]; the film 61 is bonded to the step region through the bonding portion and the bonding portion is connected to the bent sub-portion), 
and wherein an angle A is formed between the bent sub-portion and the bonding portion, where 145°≤A≤175° (Fig. 2, [0039], [0043], [0052], [0061]; an angle between 145° and 175° is formed between the bent sub-portion and the bonding portion).
Zhang does not explicitly disclose a distance between a center point of the fingerprint recognition region and a light-exiting surface of the at least one light source is L, where 0<L≤20 mm.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module 100 to have the dimensions of a distance between a center point of the fingerprint recognition region and a light-exiting surface of the light source 41 to be less than or equal to 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Furthermore, the claimed distance of 20 mm translates to approximately 0.79 inches, and it is obvious to a person having ordinary skill in the art that Zhang’s distance between a center point of the fingerprint recognition region and a light-exiting surface of the light source 41 as illustrated in Fig. 2 is less than 0.79 inches.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, above, in view of Jeong et al. (US 2020/0174526, “Jeong”).

Regarding claim 4, Zhang discloses the claimed invention as applied to claim 1, above.
Zhang discloses the flexible circuit board has a first region and a second region (Fig. 2, [0039], [0043], [0052], [0061]; the film 61 has first and second regions), 
and the at least one light source is arranged in the first region (Fig. 2, [0039], [0043], [0052], [0061]; the light source 41 is arranged in the first region).
Zhang does not disclose the flexible circuit board has a larger thickness in the first region than in the second region.
Jeong discloses a flexible circuit board has a larger thickness in the first region than in the second region (Fig. 3, [0083]; the flexible substrate 110 is coated with the microcoating layer 133 in the bending area and the thickness of the flexible substrate and the microcoating layer 133 has a larger thickness in the first region than in the second region).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module with Jeong’s microcoating layer in order to offer sufficient protection at the bending area, as suggested by Jeong at [0083].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jeong as applied to claim 4, above, in view of Nishimoto (US 2017/0273177, “Nishimoto”).

Regarding claim 5, Zhang in view of Jeong discloses the claimed invention as applied to claim 4, above.
Zhang does not disclose the flexible circuit board further comprises a first metal foil, a base, and a second metal foil, and wherein an orthographic projection of the first metal foil onto the base overlaps the first region and the second region, and an orthographic projection of the second metal foil onto the base overlaps the first region.
Nishimoto discloses the flexible circuit board further comprises a first metal foil, a base, and a second metal foil (Fig. 3, [0019]; the flexible circuit board 2 comprises a first metal foil 231, a base 21, and a second metal foil 251), 
and wherein an orthographic projection of the first metal foil onto the base overlaps the first region and the second region (Fig. 3, [0019]; an orthographic projection of the first metal foil 231 onto the base 21 overlaps the first region and the second region), 
and an orthographic projection of the second metal foil onto the base overlaps the first region (Fig. 3, [0019]; an orthographic projection of the second metal foil 251 onto the base 21 overlaps the first region).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module, as modified by Jeong, with Nishimoto’s metal foils and base in order to provide a flexible circuit board with a thermal expansion coefficient for suppressing the occurrence of warpage, as suggested by Nishimoto at [0008]-[0009].

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, above, in view of Li et al. (US 2020/0014893, “Li”).

Regarding claim 6, Zhang discloses the claimed invention as applied to claim 1, above.
Zhang discloses the flexible circuit board further comprises a bonding portion (Fig. 2, [0039], [0043], [0052], [0061]; the portion of the film 61 which is bonded to the layer 25 is a bonding portion), 
the flexible circuit board is bonded to the step region through the bonding portion, and the bonding portion is connected to the bent sub-portion (Fig. 2, [0039], [0043], [0052], [0061]; the film 61 is bonded to the step region through the bonding portion and the bonding portion is connected to the bent sub-portion),
a side of the bonding portion facing away from the light-exiting direction of the display device and at a side of the bent sub-portion facing away from the light-exiting direction of the display device (Fig. 2, [0039], [0043], [0052], [0061]; a side of the bonding portion facing away from the light-exiting direction of the display module 100 and at a side of the bent sub-portion facing away from the light-exiting direction of the display module 100). 
Zhang does not disclose  the display device further comprises a stabilization layer, and the stabilization layer overlaps at least a junction between the bonding portion and the bent sub-portion.
Li discloses the display device further comprises a stabilization layer (Fig. 3, [0018]-[0019]; the optical projection module 100 comprises a stabilization layer 12), 
and the stabilization layer overlaps at least a junction between the bonding portion and the bent sub-portion (Fig. 3, [0018]-[0019]; the stabilization layer 12 overlaps a junction between the bonding portion and the bent sub-portion).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module with Li’s stabilization layer in order to provide for a rigid-flexible circuit board, thereby improving heat dissipation of the optical projection module, as suggested by Li at [0019] and [0021].

Regarding claim 7, Zhang in view of Li discloses the claimed invention as applied to claim 6, above.
Zhang does not disclose an orthographic projection of the stabilization layer onto the bent sub-portion overlaps an orthographic projection of the at least one light source onto the bent sub-portion.
Li discloses an orthographic projection of the stabilization layer onto the bent sub-portion overlaps an orthographic projection of the at least one light source onto the bent sub-portion (Fig. 3, [0018]-[0019]; an orthographic projection of the stabilization layer 12 onto the bent sub-portion overlaps an orthographic projection of the at least one light source onto the bent sub-portion).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module, as modified by Li, with Li’s stabilization layer in order to provide for a rigid-flexible circuit board, thereby improving heat dissipation of the optical projection module, as suggested by Li at [0019] and [0021].

Regarding claim 8, Zhang in view of Li discloses the claimed invention as applied to claim 6, above.
Zhang does not disclose the stabilization layer is an adhesive layer.
Li discloses the stabilization layer is an adhesive layer (Fig. 3, [0018]-[0019]; the stabilization layer comprises the adhesive layer 109).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module, as modified by Li, with Li’s stabilization layer in order to provide for a rigid-flexible circuit board, thereby improving heat dissipation of the optical projection module, as suggested by Li at [0019] and [0021].

Regarding claim 9, Zhang in view of Li discloses the claimed invention as applied to claim 6, above.
Zhang does not disclose the stabilization layer is a reinforcing plate.
Li discloses the stabilization layer is a reinforcing plate (Fig. 3, [0018]-[0019]; the stabilization layer 12 is a reinforcing plate).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module, as modified by Li, with Li’s stabilization layer in order to provide for a rigid-flexible circuit board, thereby improving heat dissipation of the optical projection module, as suggested by Li at [0019] and [0021].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, above, in view of Park et al. (US 2019/0065815, “Park”).

Regarding claim 10, Zhang discloses the claimed invention as applied to claim 1, above.
Zhang discloses the flexible circuit board further comprises a bonding portion (Fig. 2, [0039], [0043], [0052], [0061]; the portion of the film 61 which is bonded to the layer 25 is a bonding portion), 
the flexible circuit board is bonded to the step region through the bonding portion, and the bonding portion is connected to the bent sub-portion (Fig. 2, [0039], [0043], [0052], [0061]; the film 61 is bonded to the step region through the bonding portion and the bonding portion is connected to the bent sub-portion).
Zhang does not disclose the bonding portion is connected to the bent sub-portion by an arc-shaped connection portion.
Park discloses the bonding portion is connected to the bent sub-portion by an arc-shaped connection portion (Fig. 4B, [0033], [0034], [0048]; the portion of the flexible substrate 1 with the unit light-emitting device ULD is connected to the portion of the flexible substrate with the unit light-receiving device UPD by an arc-shaped connection portion of the flexible substrate 1).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module with Park’s arc-shaped connection portion in order to provide for a flexible biometric device with high efficiency, as suggested by Park at [0009] and [0068].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, above, in view of Zeng et al. (US 2020/0343477, “Zeng”).

Regarding claim 12, Zhang discloses the claimed invention as applied to claim 1, above.
Zhang discloses the display area and the step region are arranged along a first direction (Fig. 2, [0039], [0043], [0052], [0061]; the display area and the step region are arranged along a first direction).
Zhang does not disclose the at least one light source comprises a first light source set and a second light source set arranged along a third direction, and each of the first light source set and the second light source set comprises a plurality of light sources arranged along a second direction, wherein the second direction intersects with the first direction, and the third direction intersects with the second direction, and wherein along the second direction, the plurality of light sources in the first light source set is staggered from the plurality of light sources in the second light source set.
Zeng discloses at least one light source comprises a first light source set and a second light source set arranged along a third direction (Fig. 6, [0038]; first organic light-emitting units 41 and second organic light emitting units 42 are arranged along a third direction), 
and each of the first light source set and the second light source set comprises a plurality of light sources arranged along a second direction, wherein the second direction intersects with the first direction, and the third direction intersects with the second direction (Fig. 6, [0038]; each of the first organic light-emitting units 41 and each of the second organic light-emitting units 42 are arranged along a second direction, the second direction intersects the first direction and the third direction intersects the second direction), 
and wherein along the second direction, the plurality of light sources in the first light source set is staggered from the plurality of light sources in the second light source set (Fig. 6, [0038]; along the second direction, the first organic light-emitting units 41 are staggered from the second organic light-emitting units 42).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module with Zeng’s staggered organic light-emitting units so that the amount of optical signals received by the fingerprint recognition unit is increased, and the sensitivity of fingerprint recognition by the fingerprint recognition unit is improved, as suggested by Zeng at [0011].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 13, above, in view of Wu (US 2022/0084318, “Wu”).

Regarding claim 15, Zhang discloses the claimed invention as applied to claim 13, above.
Zhang discloses the display area and the step region are arranged along a first direction (Fig. 2, [0039], [0043], [0052], [0061]; the display area and the step region are arranged along a first direction), 
and the array substrate comprises a first edge and a second edge each extending along the first direction (Fig. 2, [0039], [0043], [0052], [0061]; the cover plate 10, liquid crystal module 20 and backlight module 30 is an array substrate comprising a first edge on the left side and a second edge on the right side, each extending along the first direction),
wherein the at least one light source comprises at least one intermediate light source (Fig. 2, [0039], [0043], [0052], [0061]; the light source 41 is construed as an intermediate light source).
Zhang does not disclose at least one first outer light source, and at least one second outer light source; the at least one first outer light source is located at a side of the at least one intermediate light source close to the first edge, and the at least one second outer light source is located at a side of the at least one intermediate light source close to the second edge, and wherein a light-exiting surface of each of the at least one first outer light source is arranged to face towards the second edge, and a light-exiting surface of each of the at least one second outer light source is arranged to face towards the first edge.
Wu discloses at least one first outer light source, and at least one second outer light source (Fig. 3, [0017]; one strobe light 3 on the outer left side, and another strobe light 3 is on the outer right side); 
the at least one first outer light source is located at a side of the at least one intermediate light source close to the first edge, and the at least one second outer light source is located at a side of the at least one intermediate light source close to the second edge (Fig. 3, [0017]; the strobe light 3 on the outer left side is close to the edge on the left side, and the strobe light 3 is on the outer right side is close to the edge on the right side), 
and wherein a light-exiting surface of each of the at least one first outer light source is arranged to face towards the second edge (Fig. 3, [0017]; the light-exiting surface of the strobe light 3 on the outer left side faces toward the right side), 
and a light-exiting surface of each of the at least one second outer light source is arranged to face towards the first edge (Fig. 3, [0017]; the light-exiting surface of the strobe light 3 on the outer right side faces toward the left side).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module with Wu’s light sources in order to improve a light supplement effect on the fingerprint, as suggested by Wu at [0022].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, above, in view of Guo et al. (US 2020/0350512, “Guo”).

Regarding claim 19, Zhang discloses the claimed invention as applied to claim 1, above.
Zhang discloses a mainboard (Fig. 2, [0053]; printed circuit board 7 is a mainboard).
Zhang does not disclose a mainboard provided with a power signal terminal, wherein the flexible circuit board is provided with a connection pin and a connection wire, the at least one light source is electrically connected to the connection pin through the connection wire, and the connection pin is electrically connected to the power signal terminal.
Guo discloses a mainboard provided with a power signal terminal (Fig. 2, [0038], [0045]; the driving circuit layer 200 is provided with a power signal line), 
wherein the flexible circuit board is provided with a connection pin and a connection wire (Fig. 2, [0045], [0099], [0112], [0184]; the flexible circuit board is provided with pin 214 and a connection wire), 
the at least one light source is electrically connected to the connection pin through the connection wire (Fig. 2, [0045, [0099], [0112], [0184]; the electrical component is electrically connected to the pin 214 through the connection wire), 
and the connection pin is electrically connected to the power signal terminal (Fig. 2, [0045]; a power signal line which is electrically connected to the pin 214).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s display module with Guo’s flexible circuit board in order to provide a display device having a display area and a non-display area which can be applied in various fields due to its flexibility, as suggested by Guo at [0005]-[0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847